DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first clearance claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second clearance claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an inner housing rotatable within an outer housing around a first axis, a second axis, and a third axis claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a passive limitation “a laser diode” in line 2, which renders the claim indefinite.  It is unclear whether the mount further comprises a laser diode.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use of the inner housing rather than a structural limitation.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-10, the prior art failed to disclose or fairly suggested a mount that comprises: 
an arm including a slot; 
a slidable element seated within the slot of the arm; 
an outer housing coupled to the arm of the mount by the slideable element seated within the slot of the arm; 
an inner housing rotatably seated within the outer housing and separated from the outer housing by a first clearance; and 
a lock element disposed between the inner housing and the outer housing, and separated from the inner housing by a second clearance, the lock element including a first surface adapted to engage with an outer surface of the inner housing to lock a position of the inner housing relative to the outer housing.

Response to Amendment
Applicant’s amendments filed 07 September 2022 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 07 September 2022 with respect to claims 1-11 have been fully considered.  The objections of claims 1-11 have been withdrawn.
Applicant’s amendments filed 07 September 2022 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 07 September 2022 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 07 September 2022 with respect to claims 1-10 have been fully considered.  The rejection of claims 1-10 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 07 September 2022 with respect to claims 2, 3, 5, 6, and 8 have been fully considered.  The rejection of claims 2, 3, 5, 6, and 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 07 September 2022 have been fully considered but they are not persuasive.
With respect to claim 11, applicant asserted that rejection of claim 11 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is moot because claim 1 is in condition for allowance.  This argument is not persuasive as the same issue raised in the rejection remains.  Therefore, the rejection of claim 11 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Becker et al. (U. S. Patent No. 11,413,003 B2) disclosed an X-ray emission unit.
Forster et al. (U. S. Patent No. 11,402,507 B2) disclosed a positional tracking system and a method.
Lombardi et al. (U. S. Patent No. 10,982,958 B2) disclosed a laser level pendulum arrest.
Benner (U. S. Patent No. 10,912,525 B2) disclosed a adjustment method for marking a laser beam, a corresponding adjustment system, and an imaging modality.
Fortuna et al. (U. S. Patent No. 10,772,577 B2) disclosed a radiological imaging device.
Anikainen (U. S. Patent No. 10,722,208 B2) disclosed aligning an X-ray medical imaging device using a Frankfurt plane.
Gao (U. S. Patent No. 10,674,976 B2) disclosed a medical apparatus comprising an imaging device.
Gao (U. S. Patent No. 10,674,975 B2) disclosed an imaging system.
Kotian et al. (U. S. Patent No. 10,667,869 B2) disclosed a guidance system for needle procedures.
Gao (U. S. Patent No. 10,660,593 B2) disclosed an imaging device comprising a gantry.
Morger (U. S. Patent No. 10,568,580 B2) disclosed a bed having a sensing apparatus for body statics for medical imaging examination devices.
Martino et al. (U. S. Patent No. 10,537,298 B2) disclosed a method and a device to adjust a cephalometric extra-oral dental imaging device.
Lerch et al. (U. S. Patent No. 10,321,880 B2) disclosed a medical imaging device comprising a frame element for disposing a component.
Spaulding et al. (U. S. Patent No. 10,119,817 B2) disclosed a laser level.
Ranieri et al. (U. S. Patent No. 9,441,967 B2) disclosed a laser level system.
Bascom et al. (U. S. Patent No. 9,303,990 B2) disclosed a laser-line generating device.
Koivisto et al. (U. S. Patent No. 9,299,190 B2) disclosed a dental computed-tomography apparatus.
Kindlein et al. (U. S. Patent No. 8,130,384 B2) disclosed an apparatus and a method for a representation of an area of a surface of a body of a patient.
Heinze (U. S. Patent No. 6,048,097 A) disclosed an X-ray examination device comprising a C-arm.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884